DETAILED ACTION
The response dated 04-30-2021 is acknowledged. 
	Claims included in the prosecution are 1, 3-5, 7-8 and 11-12.
	In view of cancellation of claim 10, the 112, 2nd paragraph rejection is withdrawn.
The following are the rejections.			

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 3-5, 7-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lu Xing (doi, 2014) of record in combination with  Wang (US 20140356414), Kim (US 2013/0102993) and in further combination with Imanaka (US 2008/0102111),  optionally in further combination with CN 101198167 and Picard (2011/0230423).
	Lv Xing teaches the inhibitory effect of RGD and R8 co-modified paclitaxel loaded liposomes on the Esophagus Carcinoma (English translation). The liposome 
	What is also lacking in Lv Xing is the teaching of the cisplatin instead of paclitaxel and loading of cisplatin using ammonium sulfate gradient and also the use of ergosterol in the liposomes.
Wang teaches the loading of chemotherapeutic drugs such as paclitaxel and cisplatin into liposomes using ammonium sulfate gradient. The method involves hydrating the lipid film containing HSPC, cholesterol and activated DSPE-PEG (mPEG-SH) with ammonium sulfate buffer and re-suspending the liposomes with an external buffer and loading the chemotherapeutic agent RGD peptide (0153, 0163, 0240 and claims. Wang does not teach the replacement of external medium with distilled water by dialysis to create a gradient to load cisplatin and further incubating with RGD and R8 peptides. Dialysis is well-known in the art of biological sciences as one of the techniques to replace the medium and therefore, it would have been obvious for one of ordinary skill in the art to replace the external medium with water by dialysis to create an ammonium sulfate gradient and load cisplatin with a reasonable expectation of success since they are art known techniques. .
	Kim while disclosing RGD containing liposomal composition teaches that  sterols such as ergosterol and cholesterol stabilize the liposomes and could be used in 
Imanaka while disclosing liposomal anti-cancer compositions teaches that plant sterols such as ergosterol have cancer metastasis inhibiting activity (Abstract, 0003, 0007, 0008, 0035, 0046, Examples and claims 1-2).
CN while disclosing loading of drugs using ammonium sulfate gradient teaches that external medium can be changed by dialysis technique  using distilled water (See the entire English translation).
	Picard discloses anti-cancer compositions. According to Picard, there is an increased expression of integrin receptors in tumors and RGD peptide is an integrin inhibitor.  Picard teaches a composition containing the RGD peptide and a chemotherapeutic agent which is either cisplatin, gemcitabine or paclitaxel (Abstract, 0002-0009, 0076 and claims).
It would have been obvious to one of ordinary skill in the art to use cisplatin instead of paclitaxel in Lv Xing’s RGD and R8 modified liposomal compositions and loading cisplatin by ammonium sulfate gradient method since both cisplatin and paclitaxel could be loaded into the liposomes as taught by Wang. One of ordinary skill in the art would be further motivated to use cisplatin instead of paclitaxel since Kim and Picard teach that either cisplatin or paclitaxel could be used along with RGD peptide in anti-cancer compositions. The use of ergosterol in addition to cholesterol in the liposomes of Lv Xing would have been obvious to one of ordinary skill in the art since ergosterol is a plant sterol and it not only stabilizes liposomal membrane but also acts as an anti-cancer agent and as a metastasis inhibitor as taught by Imanaka. Instant .
2. 	Claims 1, 3-5, 7-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lu Xing (doi, 2014) of record in combination with  Wang (US 20140356414), Kim (US 2013/0102993) and in further combination with Imanaka (US 2008/0102111),  optionally in further combination with CN 101198167 and Picard (2011/0230423) as set forth above, further in View of Wang et al (Journal of Controlled Release, vol. 196, pp. 22-233, 2014), Agrez et al (Journal of Cancer Therapy, vol. 2, pp. 295-301, 2011), Martinez-Velez ( Journal of Bone and Mineral Research, vol. 29, pp. 2289-96, 2014) individually or in combination.
The teachings of Lv Xing, Wang US 2014, Kim, Imanaka, CN and Picard have been discussed above.
Wang teaches that RGD peptide conjugated to liposomal drug delivery system for enhanced therapeutic efficacy in treating bone metastasis from prostate cancer. The anti-cancer agent taught is cisplatin (entire article).
Agrez teaches synergistic anti-tumor effect of cisplatin when combined with an Anti-Src Kinase integrin based peptide (see the abstract and entire article).
Martinez-Velez teaches that oncolytic Adenovirus RGD in combination with cisplatin exerts a potent anti-osteosarcoma activity (Abstract and entire Article).

	Applicant’s arguments to the above rejections have been fully considered, but are not persuasive. Applicant argues that the examiner rethink the purpose of the application is to reduce the toxicity and side effects of cisplatin and that the combination of ergosterol and cisplatin is of great importance; applicant urge the examiner to make a thorough comparison of the invention and the prior and the prior art.
	Applicant argues that the distinguishing technical feature of Lv Xing is that Lv Xing employs paclitaxel liposomes to treat Esophagus carcinoma and that Ergosterol, however, is used to treat lung cancer in our application. According to applicant usually, different technical fields lead to different motivation. Further according to applicant under the specific field of treating Esophagus carcinoma, a skilled person in the art will undoubtedly focus on searching liposomes in the art that could be used to treat Esophagus carcinoma to modify or replace paclitaxel in Lv Xing and in applicant’s invention ergosterol is effective in treating Lung cancer.
	Applicant argues that although Wang teaches the loading of chemotherapeutic drugs such as paclitaxel and cisplatin he doesn’t disclose combination of ergosterol and cisplatin. Applicant admits that Kim employs paclitaxel or cisplatin. 

	Applicant argues that Imanaka that plant sterols such as ergosterols have cancer metastasis inhibiting activity. This argument is not persuasive since Imanaka is combined for teaching that ergosterol itself has anti-cancer activity/
Applicant argues that Picard discloses a composition containing RGD peptide and a chemotherapeutic agent which is cisplatin or paclitaxel.
Applicant argues that CN teaches the loading of drugs using ammonium sulfate gradient and it has little to do with the core of applicant’s invention. This argument is not persuasive since instant claims are drawn to a method of preparation of liposomes and CN teaches dialysis and CN teaches that external medium can be replaced using the technique of dialysis and CN is very pertinent.
	Applicant argues that Kim teaches the combination of ergosterol and cholesterol as stabilizers. This argument is not persuasive since the rejections are based on combination of references and the combination shows that ergosterol is not only a stabilizer, but also has anti-cancer activity.
Applicant argues for distinguishing technical feature 3, the prior arts do not disclose an RGD peptide and penetrating peptide co-modified ergosterol and cisplatin active drug-loading liposomes, and also do not teach how to prepare RGD peptide and penetrating peptide co-modified ergosterol and cisplatin active drug-loading liposome and it will take creative work for one of ordinary skill in the art. As pointed out before many times, instant liposomal composition contains liposomes containing ergosterol and not RGD peptide and penetrating peptide co-modified by ergosterol.
..	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612